{¶ 1} The judgment of the court of appeals is reversed, on the authority of State v. Brown, 119 Ohio St.3d 447, 2008-Ohio-4569, 895 N.E.2d 149, as to the court of appeals’ holding on appellant’s fifth assignment of error below to the extent that the two counts of aggravated vehicular homicide in violation of former R.C. 2903.06(A)(1)(a) and (A)(2)(a) were held not to be allied offenses of similar import under R.C. 2941.25(A). The cause is remanded to the trial court for further proceedings consistent with State v. Brown.
Herbert J. Haas, for appellant.
Mover, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.